DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown or the feature(s) canceled from the claim(s):

Regarding Claim 7:
In Lines 1-2: The “second reflection anode layer”
In Lines 2-3: The “transparent anode layer”

Regarding Claim 9:
In Lines 1-2: The “first reflection anode layer”
	
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
THREE-PANEL OLED DISPLAY STACK HAVING NON-OVERLAPPING PIXELS (or similar)

Claim Objections
Claims 2 & 6 are objected to because of the following informalities:  
Regarding Claim 2:
In Line 2: Before “first sub-pixels”, insert ---plurality of--- to be consistent with the antecedent recited in Line 4 of Parent Claim 1.
In Line 3: Before “first sub-pixels”, insert ---plurality of--- to be consistent with the antecedent recited in Line 5 of Parent Claim 1.
In Lines 3-4: Before “first sub-pixels”, insert ---plurality of--- to be consistent with the antecedent recited in Line 6 of Parent Claim 1.

Regarding Claim 6:
In Lines 1-2: Before “first sub-pixels”, insert ---plurality of--- to be consistent with the antecedent recited in Line 4 of Parent Claim 1.
In Lines 2-3: Before “first sub-pixels”, insert ---plurality of--- to be consistent with the antecedent recited in Line 5 of Parent Claim 1.
In Lines 3-4: Before “first sub-pixels”, insert ---plurality of--- to be consistent with the antecedent recited in Line 6 of Parent Claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 & 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Pub. CN-107681040 A to Shi (from hereinafter Shi; all citations to Shi reference the attached English-language translation) or, in the alternative, under 35 U.S.C. 103 for being obvious over Shi.
Regarding Claim 1, Shi teaches an organic light emitting diode (OLED) display panel (e.g. panel 01 in Figs. 1-13; e.g. see Figs. 6(a)-(c) reproduced below for convenience), comprising:
a first display panel (10), a second display panel (20), and a third display panel (30) that are sequentially stacked on one another;
wherein a plurality of first sub-pixels (101/102) are disposed in the first display panel (10), a plurality of second sub-pixels (201/202) are disposed in the second display panel (20), and a plurality of third sub-pixels (301/302) are disposed in the third display panel (30);
wherein light emitting directions (e.g. either top-emitting or bottom-emitting) of the first display panel (10), the second display panel (20), and the third display panel (30) are consistent (e.g. first and second display panels 10 & 20 may both be top-emitting or both be bottom-emitting; see Shi teaching “that each pixel region 01 and a layer of substrate pixel region 10, a two-layer substrate pixel area 20 in the vertical projection position corresponding to the uppermost substrate”),
and the first display panel (10) and the second display panel (20) are light transmissive (see Shi teaching that the “multi-layer substrate can be 2 layers, 3 layers or more… [and] the substrate is a thin transparent substrate or a flexible transparent substrate”).

    PNG
    media_image1.png
    1150
    1132
    media_image1.png
    Greyscale

Regarding Claim 2, Shi teaches the OLED display panel as claimed in claim 1, wherein an orthographic projection of each of the plurality of first sub-pixels (101/102), an orthographic projection of each of the plurality of second sub-pixels (201/202), and an orthographic projection of each of the plurality of third sub-pixels (301/302) are not overlapped with one another in a level (see Shi teaching “[w]hen the pixels 01 of red, green and blue Lactoflavin 101, 102, 201, 202, 301, 302, six sub-pixels are in horizontal strip arrangement, a substrate pixel area 10 on the sub pixels 101, 102 light emitting device with two-layer substrate pixel region 20 of the subpixel 201, light emitting device 202 and three layers of substrate pixel region 30 on the sub-pixel position of the light emitting device 301, 302 correspondingly staggered, as shown in FIG. 6 (b)”).

Regarding Claim 3, Shi teaches the OLED display panel as claimed in claim 1, wherein the third display panel (30) comprises:
a third thin film encapsulation layer (5);
a cathode layer (not shown but inherently required by OLED sub-pixels 301/302) disposed on the third thin film encapsulation layer (5);
a third OLED layer (3) disposed on the reflection cathode layer;
a third array layer (e.g. including sub-pixels 301/302) disposed on the third OLED layer (3); and
a second light transmission substrate (31) disposed on the third array layer (including 301/302).
Finally, although Shi may not explicitly teach that the “cathode layer” for pixels 301/302 is a “reflection” type, nevertheless before the instant application was filed it would have been obvious for one of ordinary skill in the art to implement a reflective cathode layer, because the selection of either a reflective or transparent cathode merely involves a routine choice of cathode material used to direct emitted light according to a “top-emission” or “bottom-emission” OLED panel (see MPEP § 2143 holding that “choosing from a finite number of identified, predictable solutions [i.e. top or bottom light emission] with a reasonable expectation of success meets the basic requirements for a prima facie case of obviousness”).

Regarding Claim 4, Shi teaches the OLED display panel as claimed in claim 3, wherein the second display panel (20) comprises:
a second array layer (e.g. including sub-pixels 201/202) disposed on the second light transmission substrate (31);
a second OLED layer (2) disposed on the second array layer;
a second transparent cathode layer (not shown but inherently required by OLED sub-pixels 201/202) disposed on the second OLED layer (2); and
a second thin film encapsulation layer (21) disposed on the second transparent cathode layer (of 201/202).
Finally, although Shi may not explicitly teach that the “cathode layer” for pixels 201/202 is “transparent”, nevertheless before the instant application was filed it would have been obvious for one of ordinary skill in the art to implement a transparent cathode layer, because the selection of either a reflective or transparent cathode merely involves a routine choice of cathode material used to direct emitted light according to a “top-emission” or “bottom-emission” OLED panel (see MPEP § 2143 holding that “choosing from a finite number of identified, predictable solutions [i.e. top or bottom light emission] with a reasonable expectation of success meets the basic requirements for a prima facie case of obviousness”).

Regarding Claim 5, Shi teaches the OLED display panel as claimed in claim 4, wherein the first display panel (10) comprises:
a first light transmission substrate (1);
a first array layer (e.g. including sub-pixels 101/102) disposed on the first light transmission substrate (1);
a first OLED layer (e.g. including sub-pixels 101/102) disposed on the first array layer
a first cathode layer (not shown but inherently required by OLED sub-pixels 101/102) disposed on the first OLED layer; and
a first thin film encapsulation layer (11) disposed on the first transparent cathode layer (of 101/102).
Finally, although Shi may not explicitly teach that the “cathode layer” for pixels 101/102 is “transparent”, nevertheless before the instant application was filed it would have been obvious for one of ordinary skill in the art to implement a transparent cathode layer, because the selection of either a reflective or transparent cathode merely involves a routine choice of cathode material used to direct emitted light according to a “top-emission” or “bottom-emission” OLED panel (see MPEP § 2143 holding that “choosing from a finite number of identified, predictable solutions [i.e. top or bottom light emission] with a reasonable expectation of success meets the basic requirements for a prima facie case of obviousness”).
Regarding Claim 6, Shi teaches the OLED display panel as claimed in claim 5, wherein the plurality of first sub-pixels (101/102) in the first display panel comprise a single color (see Shi teaching “a single color ink solution is embossed on to a substrate, ink jet printing head to print monochrome ink solution on to a substrate”), the plurality of second sub-pixels (201/202) in the second display panel (20) comprise a single color, and the plurality of third sub-pixels (301/302) in the third display panel (30) comprise a single color.

Regarding Claim 7, Shi teaches the OLED display panel as claimed in claim 5, wherein a second anode layer (not shown but inherently required by OLED sub-pixels 201/202) is disposed in the second array layer (e.g. including sub-pixels 201/202), and an anode layer (not shown but inherently required by OLED sub-pixels 301/302) is disposed in the third array layer (e.g. including sub-pixels 301/302).
Finally, although Shi may not explicitly teach that the respective claimed anode layers for pixels 201/202 and 301/302 are a “reflection” or “transparent” type, nevertheless before the instant application was filed it would have been obvious for one of ordinary skill in the art to implement a reflective or transparent anode layer, because the selection of either a reflective or transparent anode merely involves a routine choice of anode material used to direct emitted light according to a “top-emission” or “bottom-emission” OLED panel (see MPEP § 2143 holding that “choosing from a finite number of identified, predictable solutions [i.e. top or bottom light emission] with a reasonable expectation of success meets the basic requirements for a prima facie case of obviousness”).
Regarding Claim 9, Shi teaches the OLED display panel as claimed in claim 8, wherein a first reflection anode layer is disposed in the first array layer (e.g. including sub-pixels 101/102).
Finally, although Shi may not explicitly teach that the “anode layer” for pixels 301/302 is a “reflection” type, nevertheless before the instant application was filed it would have been obvious for one of ordinary skill in the art to implement a reflective anode layer, because the selection of either a reflective or transparent anode merely involves a routine choice of anode material used to direct emitted light according to a “top-emission” or “bottom-emission” OLED panel (see MPEP § 2143 holding that “choosing from a finite number of identified, predictable solutions [i.e. top or bottom light emission] with a reasonable expectation of success meets the basic requirements for a prima facie case of obviousness”).

Regarding Claim 10, Shi teaches a display device, comprising the OLED display panel as claimed in claim 1.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatenatable over Shi in view of U.S. Pre-Grant Pub. 2020/0168821 to Cao et al. (from hereinafter Cao).
Regarding Claim 8, Shi teaches the OLED display panel as claimed in claim 1.
Shi may not explicitly teach that an optical clear adhesive layer is sandwiched between the first display panel (10) and the second display panel (20).
Cao does teach a similar OLED display panel (e.g. see Fig. 6) wherein an optical clear adhesive layer (e.g. “optical glue layer” 50; see ¶ [0052]) is sandwiched between different layers of a display panel. 
Cao further teaches that this optical clear adhesive is implemented for the express benefit of adhering together different layers of an OLED display panel (see ¶ [0052]).
Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to implement the optical clear adhesive (50) of Cao between the first and second display panels (10/20) of Shi as claimed, because Cao demonstrates that this adhesive configuration predictably and beneficially adheres together different layers of an OLED display panel (see ¶ [0052]). 
Finally, the claimed range of layer thickness would have been obvious because Cao demonstrates that this configuration is an art-recognized equivalent for the same purpose of assembling a multi-panel stack of OLED displays (see MPEP § 2144.06).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Matthew E. Gordon/Primary Examiner, Art Unit 2892